     Case 6:18-ap-01089-MH     Doc 27 Filed 11/29/18 Entered 11/29/18 13:19:01    Desc
                               Main Document    Page 1 of 13



1
     Damian P. Richard, Esq. (SBN 262805)
     SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
2    1545 Hotel Circle South, Suite 150
3    San Diego, CA 92108-3426
     Tel: 619/758-1891
4
     Fax: 619/296-2013
5    drichard@sessions.legal
6
     Attorneys for Defendants
     National Collegiate Student Loan Trust 2006-1
7    National Collegiate Student Loan Trust 2006-4
8    National Collegiate Student Loan Trust 2007-4
     (erroneously sued as
9
     National Collegiate Student Loan Trust 2007-1)
10

11
                        UNITED STATES BANKRUPTCY COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13   IN RE:                      )
                                 )                   Case No. 16-BK-30625-MH
14   JOHN MARTIN MATA            )
     LIVIER MATA                 )                   Chapter 7
15                               )
                                 )
16
     JOHN M. MATA,               )                   Adversary No. 6:18-AP-01089-MH
                                 )
17                   Plaintiff,  )
                                 )
18       vs.                     )                   STIPULATED PROTECTIVE ORDER
                                 )
19   NATIONAL COLLEGIATE STUDENT )
     LOAN TRUST 2006-1; NATIONAL )
20                               )
     COLLEGIATE STUDENT LOAN     )
21   TRUST 2006-4; NATIONAL      )
     COLLEGIATE STUDENT LOAN     )
22                               )
     TRAUT 2007-1,               )
23                   Defendants. )
                                 )
24
           Plaintiff John M. Mata (“Plaintiff”) and Defendants National Collegiate
25
     Student Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-4,
26
     National Collegiate Student Loan Trust 2007-4 (erroneously sued as National
27
     Collegiate Student Loan Trust 2007-1) (“Defendants”) (collectively the “Parties”)
28
     hereby stipulate to the following Protective Order in this case:


                                      Stipulated Protective Order
                                                   1
     Case 6:18-ap-01089-MH      Doc 27 Filed 11/29/18 Entered 11/29/18 13:19:01              Desc
                                Main Document    Page 2 of 13



1       1. PURPOSE AND LIMITS OF THIS ORDER
2          Discovery in this action is likely to involve confidential, proprietary, or
3    private information requiring special protection from public disclosure and from
4
     use for any purpose other than this litigation. Thus, the Court enters this Protective
5
     Order. This Order does not confer blanket protections on all disclosures or
6
     responses to discovery, and the protection it gives from public disclosure and use
7
     extends only to the specific material entitled to confidential treatment under the
8
     applicable legal principles. This Order does not automatically authorize the filing
9
     under seal of material designated under this Order. Instead, the parties must comply
10
     with local rules if they seek to file anything under seal. This Order does not govern
11
     the use at trial of material designated under this Order.
12
        2. DESIGNATING PROTECTED MATERIAL
13

14
           2.1    Over-Designation Prohibited. Any party or non-party who

15
     designates   information    or   items      for     protection   under   this   Order    as

16   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,”
17   or “HIGHLY CONFIDENTIAL – SOURCE CODE” (a “designator”) must only
18   designate specific material that qualifies under the appropriate standards. To the
19   extent practicable, only those parts of documents, items, or oral or written
20   communications that require protection shall be designated. Designations with a
21   higher confidentiality level when a lower level would suffice are prohibited. Mass,
22   indiscriminate, or routinized designations are prohibited. Unjustified designations
23
     expose the designator to sanctions, including the Court’s striking all confidentiality
24
     designations made by that designator. Designation under this Order is allowed only
25
     if the designation is necessary to protect material that, if disclosed to persons not
26
     authorized to view it, would cause competitive or other recognized harm. Material
27
     may not be designated if it has been made public, or if designation is otherwise
28
     unnecessary to protect a secrecy interest. If a designator learns that information or


                                       Stipulated Protective Order
                                                    2
     Case 6:18-ap-01089-MH     Doc 27 Filed 11/29/18 Entered 11/29/18 13:19:01        Desc
                               Main Document    Page 3 of 13



1    items that it designated for protection do not qualify for protection at all or do not
2    qualify for the level of protection initially asserted, that designator must promptly
3    notify all parties that it is withdrawing the mistaken designation.
4
           2.2 Manner and Timing of Designations. Designation under this Order
5
     requires the designator to affix the applicable legend (“CONFIDENTIAL,”
6
     “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” or “HIGHLY
7
     CONFIDENTIAL – SOURCE CODE”) to each page that contains protected
8
     material. For testimony given in deposition or other proceeding, the designator shall
9
     specify all protected testimony and the level of protection being asserted. It may
10
     make that designation during the deposition or proceeding, or may invoke, on the
11
     record or by written notice to all parties on or before the next business day, a right
12
     to have up to 21 days from the deposition or proceeding to make its designation.
13

14
                  2.2.1 A party or non-party that makes original documents or materials

15
           available for inspection need not designate them for protection until after the

16         inspecting party has identified which material it would like copied and
17         produced. During the inspection and before the designation, all material shall
18         be treated as HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY.
19         After the inspecting party has identified the documents it wants copied and
20         produced, the producing party must designate the documents, or portions
21         thereof, that qualify for protection under this Order.
22                2.2.2 Parties shall give advance notice if they expect a deposition or
23
           other proceeding to include designated material so that the other parties can
24
           ensure that only authorized individuals are present at those proceedings when
25
           such material is disclosed or used. The use of a document as an exhibit at a
26
           deposition shall not in any way affect its designation. Transcripts containing
27
           designated material shall have a legend on the title page noting the presence
28
           of designated material, and the title page shall be followed by a list of all


                                       Stipulated Protective Order
                                                    3
     Case 6:18-ap-01089-MH      Doc 27 Filed 11/29/18 Entered 11/29/18 13:19:01             Desc
                                Main Document    Page 4 of 13



1          pages (including line numbers as appropriate) that have been designated, and
2          the level of protection being asserted. The designator shall inform the court
3          reporter of these requirements. Any transcript that is prepared before the
4
           expiration of the 21-day period for designation shall be treated during that
5
           period as if it had been designated HIGHLY CONFIDENTIAL –
6
           ATTORNEY EYES ONLY unless otherwise agreed. After the expiration of
7
           the 21-day period, the transcript shall be treated only as actually designated.
8
           2.3     Inadvertent Failures to Designate. An inadvertent failure to
9
     designate does not, standing alone, waive protection under this Order. Upon timely
10
     assertion or correction of a designation, all recipients must make reasonable efforts
11
     to ensure that the material is treated according to this Order.
12
     3.     CHALLENGING CONFIDENTIALITY DESIGANTIONS
13

14
           All challenges to confidentiality designations shall proceed under local rules.

15
     4.    ACCESS TO DESIGNATED MATERIAL

16         4.1     Basic Principles. A receiving party may use designated material only
17   for this litigation. Designated material may be disclosed only to the categories of
18   persons and under the conditions described in this Order.
19         4.2     Disclosure of CONFIDENTIAL Material Without Further
20   Approval. Unless otherwise ordered by the Court or permitted in writing by the
21   designator,   a    receiving   party    may        disclose     any   material   designated
22   CONFIDENTIAL only to:
23
                   4.2.1 The receiving party’s outside counsel of record in this action and
24
           employees of outside counsel of record to whom disclosure is reasonably
25
           necessary;
26
                   4.2.2 The officers, directors, and employees of the receiving party to
27
           whom disclosure is reasonably necessary, and who have signed the
28
           Agreement to Be Bound (Exhibit A);


                                       Stipulated Protective Order
                                                    4
     Case 6:18-ap-01089-MH     Doc 27 Filed 11/29/18 Entered 11/29/18 13:19:01         Desc
                               Main Document    Page 5 of 13



1                4.2.3 Experts retained by the receiving party’s outside counsel of
2          record to whom disclosure is reasonably necessary, and who have signed the
3          Agreement to Be Bound (Exhibit A);
4
                 4.2.4 The Court and its personnel;
5
                 4.2.5 Outside court reporters and their staff, professional jury or trial
6
           consultants, and professional vendors to whom disclosure is reasonably
7
           necessary, and who have signed the Agreement to Be Bound (Exhibit A);
8
                 4.2.6 During their depositions, witnesses in the action to whom
9
           disclosure is reasonably necessary and who have signed the Agreement to
10
           Be Bound (Exhibit A); and
11
                 4.2.7 The author or recipient of a document containing the material,
12
           or a custodian or other person who otherwise possessed or knew the
13

14
           information.

15
     4.3   Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES
16   ONLY and HIGHLY CONFIDENTIAL – SOURCE CODE Material
17   Without Further Approval. Unless permitted in writing by the designator, a
18   receiving party may disclose material designated HIGHLY CONFIDENTIAL –
19   ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE
20   without further approval only to:
21               4.3.1 The receiving party’s outside counsel of record in this action
22         and employees of outside counsel of record to whom it is reasonably
23
           necessary to disclose the information;
24
                 4.3.2 The Court and its personnel;
25

26
                 4.3.3 Outside court reporters and their staff, professional jury or trial

27
           consultants, and professional vendors to whom disclosure is reasonably
28         necessary, and who have signed the Agreement to Be Bound (Exhibit A);
           and

                                         Stipulated Protective Order
                                                      5
     Case 6:18-ap-01089-MH     Doc 27 Filed 11/29/18 Entered 11/29/18 13:19:01       Desc
                               Main Document    Page 6 of 13



1                4.3.4 The author or recipient of a document containing the material,
2          or a custodian or other person who otherwise possessed or knew the
3          information.
4
           4.4   Procedures for Approving or Objecting to Disclosure of
5
     HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
6
     CONFIDENTIAL – SOURCE CODE Material to In-House Counsel or
7
     Experts. Unless agreed to in writing by the designator:
8
                 4.4.1 A party seeking to disclose to in-house counsel any material
9
           designated HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY must
10
           first make a written request to the designator providing the full name of the
11
           in-house counsel, the city and state of such counsel’s residence, and such
12
           counsel’s current and reasonably foreseeable future primary job duties and
13

14
           responsibilities in sufficient detail to determine present or potential

15
           involvement in any competitive decision-making. In-house counsel are not

16         authorized to receive material designated HIGHLY CONFIDENTIAL –
17         SOURCE CODE.
18         4.4.2 A party seeking to disclose to an expert retained by outside counsel of
19         record any information or item that has been designated HIGHLY
20         CONFIDENTIAL          –   ATTORNEY                 EYES   ONLY    or   HIGHLY
21         CONFIDENTIAL – SOURCE CODE must first make a written request to
22         the designator that (1) identifies the general categories of HIGHLY
23
           CONFIDENTIAL-ATTORNEY                      EYES          ONLY    or    HIGHLY
24
           CONFIDENTIAL – SOURCE CODE information that the receiving party
25
           seeks permission to disclose to the expert, (2) sets forth the full name of the
26
           expert and the city and state of his or her primary residence, (3) attaches a
27
           copy of the expert’s current resume, (4) identifies the expert’s current
28
           employer(s), (5) identifies each person or entity from whom the expert has


                                      Stipulated Protective Order
                                                   6
     Case 6:18-ap-01089-MH     Doc 27 Filed 11/29/18 Entered 11/29/18 13:19:01              Desc
                               Main Document    Page 7 of 13



1          received compensation or funding for work in his or her areas of expertise
2          (including in connection with litigation) in the past five years, and (6)
3          identifies (by name and number of the case, filing date, and location of court)
4
           any litigation where the expert has offered expert testimony, including by
5
           declaration, report, or testimony at deposition or trial, in the past five years.
6
           If the expert believes any of this information at (4) - (6) is subject to a
7
           confidentiality obligation to a third party, then the expert should provide
8
           whatever information the expert believes can be disclosed without violating
9
           any confidentiality agreements, and the party seeking to disclose the
10
           information to the expert shall be available to meet and confer with the
11
           designator regarding any such confidentiality obligations.
12
                  4.4.3 A party that makes a request and provides the information
13

14
           specified in paragraphs 4.4.1 or 4.4.2 may disclose the designated material to

15
           the identified in-house counsel or expert unless, within seven days of
16         delivering the request, the party receives a written objection from the
17         designator providing detailed grounds for the objection.
18                4.4.4 All challenges to objections from the designator shall proceed
19         under local rule.
20   5.    SOURCE CODE
21         5.1    Designation of Source Code. If production of source code is
22   necessary, a party may designate it as HIGHLY CONFIDENTIAL – SOURCE
23
     CODE if it is, or includes, confidential, proprietary, or trade secret source code.
24
           5.2    Location     and   Supervision            of       Inspection.   Any   HIGHLY
25
     CONFIDENTIAL – SOURCE CODE produced in discovery shall be made
26
     available for inspection, in a format allowing it to be reasonably reviewed and
27
     searched, during normal business hours or at other mutually agreeable times, at an
28
     office of the designating party’s counsel or another mutually agreeable location.


                                       Stipulated Protective Order
                                                    7
     Case 6:18-ap-01089-MH      Doc 27 Filed 11/29/18 Entered 11/29/18 13:19:01         Desc
                                Main Document    Page 8 of 13



1    The source code shall be made available for inspection on a secured computer in a
2    secured room, and the inspecting party shall not copy, remove, or otherwise
3    transfer any portion of the source code onto any recordable media or recordable
4
     device. The designator may visually monitor the activities of the inspecting party’s
5
     representatives during any source code review, but only to ensure that there is no
6
     unauthorized recording, copying, or transmission of the source code.
7
           5.3    Paper Copies of Source Code Excerpts. The inspecting party may
8
     request paper copies of limited portions of source code that are reasonably
9
     necessary for the preparation of court filings, pleadings, expert reports, other papers,
10
     or for deposition or trial. The designator shall provide all such source code in paper
11
     form, including Bates numbers and the label “HIGHLY CONFIDENTIAL –
12
     SOURCE CODE.”
13

14
           5.4    Access Record. The inspecting party shall maintain a record of any

15
     individual who has inspected any portion of the source code in electronic or paper

16   form, and shall maintain all paper copies of any printed portions of the source code
17   in a secured, locked area. The inspecting party shall not convert any of the
18   information contained in the paper copies into any electronic format other than for
19   the preparation of a pleading, exhibit, expert report, discovery document, deposition
20   transcript, or other Court document. Any paper copies used during a deposition shall
21   be retrieved at the end of each day and must not be left with a court reporter or any
22   other unauthorized individual.
23
     6.    PROSECUTION BAR
24
           Absent written consent from the designator, any individual who receives
25
     access to HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
26
     CONFIDENTIAL - SOURCE CODE information shall not be involved in the
27
     prosecution of patents or patent applications concerning the field of the invention
28
     of the patents-in-suit for the receiving party or its acquirer, successor, predecessor,


                                        Stipulated Protective Order
                                                     8
     Case 6:18-ap-01089-MH       Doc 27 Filed 11/29/18 Entered 11/29/18 13:19:01           Desc
                                 Main Document    Page 9 of 13



1    or other affiliate during the pendency of this action and for one year after its
2    conclusion, including any appeals. “Prosecution” means drafting, amending,
3    advising on the content of, or otherwise affecting the scope or content of patent
4
     claims or specifications. These prohibitions shall not preclude counsel from
5
     participating in reexamination or inter partes review proceedings to challenge or
6
     defend the validity of any patent, but counsel may not participate in the drafting of
7
     amended claims in any such proceedings.
8
     7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
9
            PRODUCED IN OTHER LITIGATION
10
            7.1    Subpoenas and Court Orders. This Order in no way excuses non-
11
     compliance with a lawful subpoena or court order. The purpose of the duties
12
     described in this section is to alert the interested parties to the existence of this Order
13

14
     and to give the designator an opportunity to protect its confidentiality interests in

15
     the court where the subpoena or order issued.

16          7.2    Notification Requirement. If a party is served with a subpoena or a
17   court order issued in other litigation that compels disclosure of any information or
18   items designated in this action as CONFIDENTIAL, HIGHLY CONFIDENTIAL –
19   ATTORNEY EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE,
20   that party must:
21                 7.2.1 Promptly notify the designator in writing. Such notification shall
22          include a copy of the subpoena or court order;
23
                   7.2.2 Promptly notify in writing the party who caused the subpoena
24
            or order to issue in the other litigation that some or all of the material
25
            covered by the subpoena or order is subject to this Order. Such notification
26
            shall include a copy of this Order; and
27
                   7.2.3 Cooperate with all reasonable procedures sought by the
28
                   designator whose material may be affected.


                                         Stipulated Protective Order
                                                      9
     Case 6:18-ap-01089-MH        Doc 27 Filed 11/29/18 Entered 11/29/18 13:19:01      Desc
                                  Main Document    Page 10 of 13



1           7.3       Wait For Resolution of Protective Order. If the designator timely
2    seeks a protective order, the party served with the subpoena or court order shall not
3    produce any information designated in this action as CONFIDENTIAL, HIGHLY
4
     CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL –
5
     SOURCE CODE before a determination by the court where the subpoena or order
6
     issued, unless the party has obtained the designator’s permission. The designator
7
     shall bear the burden and expense of seeking protection of its confidential material
8
     in that court.
9
     8.     UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
10
            If a receiving party learns that, by inadvertence or otherwise, it has disclosed
11
     designated material to any person or in any circumstance not authorized under this
12
     Order, it must immediately (1) notify in writing the designator of the unauthorized
13

14
     disclosures, (2) use its best efforts to retrieve all unauthorized copies of the

15
     designated material, (3) inform the person or persons to whom unauthorized

16   disclosures were made of all the terms of this Order, and (4) use reasonable efforts
17   to have such person or persons execute the Agreement to Be Bound (Exhibit A).
18   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR
19          OTHERWISE PROTECTED MATERIAL
20          When a producing party gives notice that certain inadvertently produced
21   material is subject to a claim of privilege or other protection, the obligations of the
22   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
23
     This provision is not intended to modify whatever procedure may be established in
24
     an e-discovery order that provides for production without prior privilege review
25
     pursuant to Federal Rule of Evidence 502(d) and (e).
26
     10.    FILING UNDER SEAL
27
            Without written permission from the designator or a Court order, a party may
28
     not file in the public record in this action any designated material. A party seeking


                                        Stipulated Protective Order
                                                    10
     Case 6:18-ap-01089-MH      Doc 27 Filed 11/29/18 Entered 11/29/18 13:19:01         Desc
                                Main Document    Page 11 of 13



1    to file under seal any designated material must comply with local rules. Filings
2    may be made under seal only pursuant to a court order authorizing the sealing of
3    the specific material at issue. The fact that a document has been designated under
4
     this Order is insufficient to justify filing under seal. Instead, parties must explain
5
     the basis for confidentiality of each document sought to be filed under seal.
6
     Because a party other than the designator will often be seeking to file designated
7
     material, cooperation between the parties in preparing, and in reducing the number
8
     and extent of, requests for under seal filing is essential. If a receiving party’s
9
     request to file designated material under seal pursuant to local rules is denied by
10
     the Court, then the receiving party may file the material in the public record unless
11
     (1) the designator seeks reconsideration within four days of the denial, or (2) as
12
     otherwise instructed by the Court.
13

14
     11.   FINAL DISPOSITION

15
           Within 60 days after the final disposition of this action, each party shall return

16   all designated material to the designator or destroy such material, including all
17   copies, abstracts, compilations, summaries, and any other format reproducing or
18   capturing any designated material. The receiving party must submit a written
19   certification to the designator by the 60-day deadline that (1) identifies (by category,
20   where appropriate) all the designated material that was returned or destroyed, and
21   (2) affirms that the receiving party has not retained any copies, abstracts,
22   compilations, summaries, or any other format reproducing or capturing any of the
23
     designated material. This provision shall not prevent counsel from retaining an
24
     archival copy of all pleadings, motion papers, trial, deposition, and hearing
25
     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
26
     reports, attorney work product, and consultant and expert work product, even if
27
     such materials contain designated material. Any such archival copies remain subject
28
     to this Order.


                                        Stipulated Protective Order
                                                    11
     Case 6:18-ap-01089-MH   Doc 27 Filed 11/29/18 Entered 11/29/18 13:19:01        Desc
                             Main Document    Page 12 of 13



1         IT IS SO STIPULATED.
2
     Dated: 11/29/18                             Respectfully submitted,
3

4                                                /s/ Michael E. Clark
                                                 Michael E. Clark, Esq.
5                                                Borowitz& Clark LLP
                                                 100 N Barranca Ave., Suite 250
6                                                West Covina, CA 1791-1600
                                                 310-442-1410
7
                                                 Fax: 877-566-8828
8
                                                 Email: eclark@blclaw.com
                                                 Attorneys for Plaintiff John M. Mata
9
     Dated: 11/29/18                             Respectfully submitted,
10

11                                               /s/ Damian P. Richard
                                                 Damian P. Richard
12                                               Sessions Fishman Nathan and Israel LLP
                                                 1545 Hotel Circle South Suite 150
13                                               San Diego, CA 92108
                                                 Telephone: (619) 758-1891
14                                               Fax: (617-296-2013
                                                 Email: drichard@sessions.legal
15                                               Attorneys for Defendants
16

17
          IT IS SO ORDERED.
18

19   DATED
20                                _________________________________
                                  United States Bankruptcy Judge
21

22

23

24

25

26

27

28




                                   Stipulated Protective Order
                                               12
     Case 6:18-ap-01089-MH      Doc 27 Filed 11/29/18 Entered 11/29/18 13:19:01        Desc
                                Main Document    Page 13 of 13



1                                         EXHIBIT A
2                             AGREEMENT TO BE BOUND
3          I, _______________________[print or type full name], of
4
     ________________________________ [print or type full address], declare under
5
     penalty of perjury that I have read in its entirety and understand the Protective Order
6
     that was issued by the United States Bankruptcy Court for the Central District of
7
     California on ____________ [date] in the case of John M. Mata v. National
8
     Collegiate, et al., No. 16-BK-30625 (Bank. C.D. Cal.). I agree to comply with and
9
     to be bound by all the terms of this Protective Order, and I understand and
10
     acknowledge that failure to so comply could expose me to sanctions and
11
     punishment for contempt. I solemnly promise that I will not disclose in any manner
12
     any information or item that is subject to this Protective Order to any person or
13

14
     entity except in strict compliance with this Order.

15
           I further agree to submit to the jurisdiction of the United States Bankruptcy

16   Court for the Central District of California for the purpose of enforcing this Order,
17   even if such enforcement proceedings occur after termination of this action.
18   I hereby appoint ________________________ [print or type full name] of
19   _______________________________[print or type full address and telephone
20   number] as my California agent for service of process in connection with this action
21   or any proceedings related to enforcement of this Order.
22

23

24

25

26

27

28




                                       Stipulated Protective Order
                                                   13
